Denied and Opinion Filed August 4, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00233-CV

                    IN RE BRENDA L. CADDELL, Relator

          Original Proceeding from the 303rd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-19-13738

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Goldstein
                         Opinion by Justice Pedersen, III
      Relator’s April 12, 2021 petition for writ of mandamus challenges the visiting

judge’s order overruling her objection to the visiting judge. The record is not

properly authenticated as required by the Texas Rules of Appellate Procedure. See

TEX. R. APP. P. 52.3(k) (requiring certified or sworn documents in the appendix);

52.7(a)(1) (requiring certified or sworn copy of record); see also In re Butler, 270

S.W.3d 757, 758–59 (Tex. App.—Dallas 2008, orig. proceeding) (denying petition

for failing to comply with Rule 52’s authentication requirements). Accordingly, we
deny the petition for writ of mandamus without prejudice to refiling a record that

satisfies the requirements of the Texas Rules of Appellate Procedure.1



210233f.p05                                           /Bill Pedersen, III//
                                                      BILL PEDERSEN, III
                                                      JUSTICE




    1
       We have no authority to issue a writ of mandamus to a successor judge for a visiting judge’s ruling.
See TEX. R. APP. P. 7.2(b) (“If the case is an original proceeding under Rule 52, the court must abate the
proceeding to allow the successor to reconsider the original party’s decision.”). Rule 7.2(b) would require
us to give the successor judge an opportunity to reconsider the challenged order before we may consider
relator’s request for mandamus relief. Nevertheless, we note that our opinion does not prevent Relator from
refiling another enforcement action.
                                                   –2–